UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Salient Products Corporation (Name of registrant as specified in its charter) Nevada 27-4038696 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 6455 Avenida Wilfredo La Jolla, CA 92037 206-426-1775 (Address and telephone number of registrant’s principal executive offices) Shehzad Peermahomed Salient Products Corporation 6455 Avenida Wilfredo La Jolla, CA 92037 206-426-1775 (Name, address and telephone number of agent for service) Copy to: Diane Dalmy, Attorney at Law 8965 West Cornell Place Lakewood, Colorado 80227 (303) 985-9324 Approximate date of commencement of proposed sale to the public: As soon as practicable after the Registration Statement becomes effective.If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock par value $0.001 $ $ $ The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES DIVISION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Investing in our common stock involves a high degree of risk. A potential investor should carefully consider the factors described under the heading “Risk Factors” beginning at page 7. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED April 12, 2011. 2 The information in this prospectus is not complete and may be changed.The securities offered by this prospectus may not be sold until the Registration Statement filed with the Securities and Exchange Commission is effective.This prospectus is neither an offer to sell these securities nor a solicitation of an offer to buy these securities in any state where an offer or sale is not permitted. PRELIMINARY PROSPECTUS Dated April 12, 2011 SALIENT PRODUCTS CORPORATION 4,000,000 Shares of Common Stock $0.01 per share $40,000 Maximum Offering Salient Products Corporation (“Company”) is offering on a best-efforts basis a maximum of 4,000,000 shares of its common stock at a price of $0.01 per share. This is the initial offering of Common Stock of Salient Products Corporation and no public market exists for the securities being offered. The Company is offering the shares on a “self-underwritten”, best-efforts, all or none basis directly through our officer and director. The shares will be offered at a fixed price of $.01 per share for a period not to exceed 180 days from the date of this prospectus. There is no minimum number of shares required to be purchased. Shehzad Peermahomed, the sole officer and director of Salient Products Corporation, intends to sell the shares directly. No commission or other compensation related to the sale of the shares will be paid to our officer and director. The intended methods of communication include, without limitations, telephone, and personal contact. For more information, see the section titled “Plan of Distribution” and “Use of Proceeds” herein. Per Share Total Initial public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ The proceeds from the sale of the shares in this offering will be payable toDiane Dalmy Trust Account. A Trust Account will hold all the subscription funds pending placement of the entire offering. This offering is on a best effort, all-or-none basis, meaning if all shares are not sold and the total offering amount is not deposited by the expiration of the offering, all monies will be promptly returned to investors, without interest or deduction. The Officer and director of the issuer and any affiliated parties thereof will not participate in this offering. The offering shall terminate on the earlier of (i) the date when the sale of all 4,000,000 shares is completed or (ii) one hundred and eighty (180) days from the date of this prospectus. Salient Products Corporation will not extend the offering period beyond one hundred and eighty (180) days from the effective date of this prospectus. Salient Products Corporation is a development stage, start-up company and currently has no operations. Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a complete loss of your investment. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES DIVISION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Prior to this offering, there has been no public market for Salient Products Corporation’s common stock. 3 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 5 RISK FACTORS 8 A NOTE CONCERNING FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS 13 DETERMINATION OF OFFERING PRICE 14 DILUTION 14 SELLING SECURITY HOLDERS PLAN OF DISTRIBUTION 16 DESCRIPTION OF SECURITIES 18 INTEREST OF NAMED EXPERTS AND COUNSEL 19 INFORMATION WITH RESPECT TO THE REGISTRANT 20 Description of Business 20 Description of Property 28 Legal Proceedings 28 Market Price of and Dividends on the Company’s Common Equity and Related Stockholder Matters 28 Reports to Security Holders 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 32 Directors and Executive Officers 33 Executive Compensation 35 Security Ownership of Certain Beneficial Owners and Management 36 Transactions With Related Persons, Promoters and Certain Control Persons 37 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 38 INDEX TO FINANCIAL STATEMENTS F-1 SIGNATURES 42 4 Item 3. Prospectus Summary. This summary highlights certain information contained elsewhere in this prospectus.You should read the following summary together with the more detailed information regarding Salient Products Corporation (“Us,” “We,” “Our,” “Salient,” “Salient Products,” the “Company,” or “the Corporation”) and our financial statements and the related notes appearing elsewhere in this prospectus. The Company Our Business Salient Products Corporation was incorporated in the State of Nevada on November 19th, 2010.Salient Products Corporation is a development stage company with a principal business objective of selling computer software programs. The Company plans to have its initial software product be a PC-based software application for end users. The software application will be a module that allows the end-user to control multiple social networking and digital content online accounts in one place.This will be of particular interest to end users who want to have one central location to control their multiple online accounts for entertainment, social networking, blogging, and more.We plan to stay on the cutting edge of the constantly changing onlineand software application market and our goal is to create a quality reputation within the software community and marketplace. Salient Products conducted research on various marketing venues and plans to sell our initial applications through our own online retail website to end users who want to manage their multiple accounts with other online providers from one central software application. Salient Products Corporation is a development stage company that has not commenced its planned principal operations. Salient Products Corporation operations to date have been devoted primarily to start-up and development activities.Our Founder and past President, Matthew Turnbull, has performed some of the development activities to date, which include the following: 1. Formation of the Company; 2. Conducted research on software application user demographics.3. Development of the Salient Products Corporation business plan; 4. Development of initial design and structure for desktop applications; On March 21, 2011, Mr. Turnbull appointed our current President, Shehzad Peermahomed, to President, Director, Officer, and Secretary of the Company and subsequently resigned. Mr. Peermahomed has performed the following duties to date: 4. Conducted research on three major marketing channels/strategies including online advertising, press and media attention, and online sales; 5. Formulated product development and marketing strategies for product lines to include: - Desktop application to act as hub for managing multiple accounts with online providers including: - Blogging web sites like www.blogger.com and www.wordpress.com - Online photo web sites such as www.flickr.com and www.photobucket.com - Social networking web sites like www.facebook.com and www.twitter.com; 6. Secured web site domain www.salientproducts.com; Salient Products Corporation is attempting to become operational and anticipates sales to begin during the third quarter of operations following the completion of our offering. In order to generate revenues, Salient Products Corporation must address the following areas: 5 1. Finalize and implement our long-term marketing plan:In order to effectively penetrate our targeted market, Salient Products will use a long-term but multi-faceted marketing plan that includes a high-end web site, target users of blog web sites, photo web sites, and social networking web sites, and target specific distribution channels using online advertising and media/press attention. Our long-term goal is to have independent commissioned sales representatives will work as middlemen between Salient Products and any potential retailers or other web sites that wish to offer our products. Their responsibilities will include approaching any/all appropriate online retailers, work trade shows and employ creative marketing techniques to attract other web sites and stores to offer our products. .This long term marketing plan is entirely dependent on future financing and thus may not occur. The Company currently does not have any engagements, agreements, or contracts with independent commissioned sales representatives. 2. Tailor our website:Salient Products has secured the web domain located at www.salientproducts.com.The site is currently under construction and we plan to incorporate this site with strategic vertical market e-commerce retailers. We have budgeted the necessary funding to develop a quality site. 3. Constantly monitor our market:We plan to constantly monitor our target market and adapt to consumers’ needs, wants and desires. To be successful we plan to evolve and diversify our product lines to satisfy the consumer. 4. Run our Company ethically and responsibly.Conduct our business and ourselves ethically and responsibly. Our Statement of Organization: We were incorporated in Nevada on November 19, 2010, as Salient Products CorporationOur principal executive offices are located at 6455 Avenida Wilfredo, La Jolla, CA 92037.Our phone number is 206-426-1775. The Offering The following is a brief summary of this offering. Please see the “Plan of Distribution” section for a more detailed description of the terms of the offering. Number of Shares Being Offered: The Company is offering 4,000,000 shares of common stock, par value $0.001 Offering Price per share Offering Period: The shares are being offered for a period not to exceed 180 days. In the event we do not sell all of the shares before the expiration date of the offering, all funds raised will be promptly returned from the escrow account and returned to the investors, without interest or deduction. Escrow Account: The subscription proceeds from the sale of the shares in this offering will be payable to Diane Dalmy Trust Account and will be deposited in a non-interest bearing law office trust bank account until all offering proceeds are raised. All subscription agreements and checks should be delivered to Diane Dalmy. Failure to do so will result in checks being returned to the investor who submitted the check. Salient Products Corporation escrow agent, Diane Dalmy acts as legal counsel for Salient Products Corporation and is therefore not an independent third party. Net Proceeds to Company: Use of Proceeds: We intend to use the proceeds to expand our business operations. Number of Shares Outstanding Before the Offering: 10,000,000 common shares Number of Shares Outstanding After the Offering: 14,000,000 common shares The offering price of the common stock bears no relationship to any objective criterion of value and has been arbitrarily determined. The price does not bear any relationship to Salient Products Corporation assets, book value, historical earnings, or net worth. 6 Salient Products Corporation will apply the proceeds from the offering to pay for accounting fees, legal and professional fees, equipment, office supplies, salaries/contractors, sales and marketing, and general working capital. The Company has not presently secured an independent stock transfer agent. Salient Products has identified several agents to retain that will facilitate the processing of the certificates upon closing of the offering. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for Salient Products Corporation common stock exists.Please refer to the sections herein titled “Risk Factors” and “Dilution” before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from Salient Products Corporation financial statements.The accompanying notes are an integral part of these financial statements and should be read in conjunction with financial statements, related notes and other financial information included in this prospectus. Salient Products Corporation (A Development Stage Company) Statement of Operations For the Period Ended February 28, 2011 For the Three MonthsEnded February 28, 2011 (unaudited) For the Period from Nov19, 2010 (Date of Inception) through Nov. 30, 2010 (audited) Revenues $
